Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IV. CORRECTION OF THE RECORD
            Applicant respectfully requests correction of the online record. Specifically, PAIR
indicates that the foreign reference to Yamamoto, et. al. (JP 2016135013 A), is listed as a certified copy of the foreign priority document rather than as a foreign reference. There is no foreign priority document for this case, and the public record should be corrected for accuracy.
	Examiner responds to the above statement and approves applicant’s request.
	Correct the public record as noted herein by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
./CARL J ARBES/ Primary Examiner, Art Unit 3729